OPINION — AG — PURSUANT TO 70 O.S. 1971, 6-101(E) [70-6-101], AN ANNEXING SCHOOL DISTRICT IS NOT REQUIRED BY LAW TO EMPLOY FOR THE ENSUING FISCAL YEAR THE TEACHERS, WHETHER TENURED OR NONTENURED, OF THE SCHOOL OR SCHOOLS OF THE ANNEXED SCHOOL DISTRICT THAT ARE CLOSED BECAUSE OF THE ANNEXATION IF SUCH ANNEXATION ACTION IS TAKEN OR KNOWN PRIOR TO JULY 1 OF THE ENSUING FISCAL YEAR, REGARDLESS OF WHETHER SUCH ANNEXATION IS BEFORE OR AFTER APRIL 10, THE DATE BY WHICH NOTIFICATION OF NONRENEWAL (RENEWAL) OF THE CONTINUING TEACHER CONTRACT MUST BE GIVEN. HOWEVER, PURSUANT TO 70 O.S. 1971, 7-104 [70-7-104], AN ANNEXING SCHOOL DISTRICT BECOMES LIABLE FOR THE BALANCE OF THE CURRENT CONTRACTS OF THE TEACHERS OF THE ANNEXED SCHOOL DISTRICT FOR THE CURRENT FISCAL YEAR IF ANNEXATION IS MADE PRIOR TO THE END OF THE SCHOOL YEAR. THE CURRENT OBLIGATION OF THE CONTRACTS OF THE TEACHERS OF ANY SCHOOL OR SCHOOLS OF AN ANNEXED SCHOOL DISTRICT NOT CLOSED BECOME THE OBLIGATION OF THE ANNEXING SCHOOL DISTRICT, AND, THEREBY, PURSUANT TO 70 O.S. 1975 Supp., 6-122.1 [70-6-122.1], WHICH REQUIRES THE ANNEXING SCHOOL DISTRICT TO GIVE TEACHERS CREDIT FOR ALL TENURE ACCUMULATED WHILE TEACHING IN THE ANNEXED DISTRICT, THE ANNEXING SCHOOL DISTRICT MUST FOLLOW THE APPLICABLE STATUTORY PROCEDURE IN TERMINATING THE CONTRACTS OF THE TEACHERS OF THE ANNEXED DISTRICT WHO, BY VIRTUE OF SAID STATUTE, ARE OF EQUAL STATUS WITH THE TEACHERS OF THE ANNEXING DISTRICT. IF AN ENTIRE SCHOOL DISTRICT IS ANNEXED BY TWO OR MORE SCHOOL DISTRICTS, PURSUANT TO 70 O.S. 1975 Supp., 7-104(B) [70-7-104], THE RESPONSIBILITY WITH RESPECT TO THE AFORESAID STATUTORY OBLIGATION TO THE TEACHERS OF THE ANNEXED DISTRICT IS DIVIDED BY AGREEMENT BETWEEN THE BOARDS OF EDUCATION OF THE ANNEXING SCHOOL DISTRICTS. IF SUCH BOARDS OF EDUCATION ARE UNABLE TO AGREE, THE MATTER IS DECIDED BY THE STATE BOARD OF EDUCATION. CITE: 70 O.S. 1971, 6-101 [70-6-101] 70 O.S. 1975 Supp., 7-104 [70-7-104] (HAROLD B. MCMILLAN JR)